Per Curiam.
This suit was brought to recover the balance due for two electric lamps furnished the defendant by the plaintiff of $25.40. The trial resulted in a nonsuit of the plaintiff, and this is the error complained of. The testimony shows that the lampe were furnished under a writen contract dated April 23d, 1923, at the bottom of which was written "salesman D. Dobrin.” The plaintiff proved that Mr. Dobrin was in Los Angeles, California, by a witness Max Forman. The defendant was then called. "Q. Did you sign this paper? A. Yes. sir. Mr. Grecnbaum, I offer it in evidence. Mr. Kennedy — I object to that. The court’s objection sustained.” This was reversible error. If D. Dobrin was a subscribing witness, which we do not think he was, it was shown he was out of the state, then other proof of the paper’s execution is competent. New Jersey Zinc, &c., Co. v. Lehigh Zinc, &c., Co., 59 N. J. L. 189: Worman v. Seyberl, 78 id. 176. Then a nonsuit was entered. As stated, this was reversible error.
The judgment of the District Court is reversed and a venire de novo awarded.